United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     October 29, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 04-40486
                           Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

VINCENT ROSALES,

                                        Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                        (6:03-CR-97-ALL)
                      --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Vincent    Rosales   appeals   the    sentence

imposed by the district court following his guilty-plea conviction

for aiding and abetting the possession of a stolen firearm.               18

U.S.C. §§ 2, 922(j), 924(a)(2).       Rosales argues that the district

court erred in increasing his offense level by four levels under

U.S.S.G. § 2K2.1(b)(5) for possessing a firearm in connection with

the felony offense of burglary, arguing that the stolen firearm was

not used “in connection with” the burglary but, rather, was the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
“object” of the burglary.     Rosales misses the mark.   First, the

guideline in question applies disjunctively to use or possession;

and Rosales indisputably possessed the firearm in question during

the burglary, from the time it was stolen for the remainder of the

burglary.     See United States v. Luna, 165 F.3d 316, 323-24 (5th

Cir. 1999).     Second, the district court did not clearly err in

determining that Rosales possessed a firearm “in connection with”

the burglary offense.   See United States v. Armstead, 114 F.3d 504,

512 (5th Cir. 1997); United States v. Condren, 18 F.3d 1190, 1193,

1199-1200 (5th Cir. 1994); see also United States v. Luna, 165 F.3d

at 322-24.    The sentence imposed by the district court is

AFFIRMED.




                                  2